Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered July 7, 2004, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s use of the redacted plea allocution of a codefendant requires reversal since it constituted a violation of the Confrontation Clause under Crawford v Washington (541 US 36 [2004]) is without merit. While the Supreme Court erred in admitting the redacted allocution, which was not subject to cross-examination (see People v Douglas, 4 NY3d 777 [2005]; People v Hardy, 4 NY3d 192 [2005]; People v Cioffi, 24 AD3d 793 [2005]; People v F & S Auto Parts, Inc., 24 AD3d 795, 796 [2005]; People v White, 24 AD3d 801, 802 [2005]; People v Muhammad, 17 AD3d 139 [2005]), the error was harmless since, “in light of the totality of the evidence, there is no reasonable possibility that the error affected the jury’s verdict” (People v Douglas, supra at 779; see People v Crimmins, 36 NY2d 230, 240-241 [1975]). Miller, J.E, Angiolillo, Garni and Dickerson, JJ., concur.